LIGON, J.'
The County Court erred in sustaining the motion to quash the proceedings before the justice of the peace, for a mere irregularity in the judgment rendered by him. The act of 1819, Clay’s Dig. 315, § 12 declares, that cases of appeal from the judgments of a justice of the peace, shall, in the appellate court, be tried de novo, and decided according to the justice and equity of the case, without regard to any defect in the warrant, summons, or other proceedings of the justice of the peace before whom the suit was tried. *699Minor’s Rep. 57; ib. 204; 2 Stew. 480; ib. 400; 2 Por. 48; 5 ib. 513; 6 ib. 121; 1 A. R. 157; 15 ib. 675.
Tbe rendition of tbe judgment by default against Spears and McGuire on one clay, and against Blount and Skelton, wbo made defence, on another, is a mere irregularity, for which the proceedings should not have been quashed. The court should have retained the case, and tried it on an issue made up under its direction.
Let the judgment be reversed; and as the common law jurisdiction, heretofore existing in the County Courts, has been taken away from them, the cause will be remanded to the Circuit Court of Tuskaloosa county, there to be tried as the statute directs.